CRIST, Presiding Judge.
Defendant was convicted by a jury of the Class C felony of stealing, § 570.030 RSMo 1978. The trial court sentenced defendant as a persistent offender to seven years imprisonment. This sentence was to run consecutively to fifteen and ten year sentences imposed by the circuit court of Cole County, Missouri in case number CR 380-1506 FX. We affirm.
In the morning hours of December 21, 1980, the victims left their home in Columbia, Missouri to attend their daughter’s wedding in Joplin, Missouri. When they returned to their home at about 10:00 p.m. that evening, they discovered their house had been forcibly entered and several items of personal property missing. The victims reported the intrusion to the police. The following day about 6:00 p.m., defendant was arrested and placed in the caged back seat of a police car. After defendant was taken to a holding cell, a police officer searched the caged back seat area and found a ring belonging to one of the victims. Pursuant to an inventory search of the defendant, police recovered another ring and a gold chain, both belonging to the victims, and a matchbook cover, upon which the victims’ telephone number was written. Defendant also had in his possession a .22 caliber Magnum shell. A .22 caliber pistol and other property taken from the victims’ home was not recovered.
At trial, defendant called one witness who testified she saw defendant at a party in Columbia, Missouri at around 7:00 or 7:30 p.m. She had no knowledge of defendant’s whereabouts either before or after seeing him at this time.
Defendant contends there was insufficient evidence to support his conviction for stealing. We disagree. The evidence presented at trial was entirely circumstantial. Accordingly, the facts and circumstances must be consistent with each other and with the hypothesis of defendant’s guilt and inconsistent with his innocence. State v. Porter, 640 S.W.2d 125, 127 (Mo.1982).
Here, defendant does not dispute a stealing occurred. Defendant possessed some of the stolen property when he was arrested the following day. His possession of the stolen property was unexplained. Unexplained possession of recently stolen property is sufficient to sustain a conviction of stealing the property. State v. Robb, 439 S.W.2d 510, 513 (Mo.1969); State v. Feeler, 634 S.W.2d 484, 486 (Mo.App. 1982). The evidence presented at trial was sufficient to submit a case of stealing to the jury.
Judgment affirmed.
REINHARD, C.J., and SIMON, J., concur.